Name: 83/1/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 30 December 1982 opening tariff preferences in Greece for products covered by that Community and originating in Austria, Finland, Norway, Sweden and Switzerland
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-01-14

 Avis juridique important|41983D000183/1/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 30 December 1982 opening tariff preferences in Greece for products covered by that Community and originating in Austria, Finland, Norway, Sweden and Switzerland Official Journal L 012 , 14/01/1983 P. 0046 - 0047*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 30 December 1982 opening tariff preferences in Greece for products covered by that Community and originating in Austria, Finland, Norway, Sweden and Switzerland (83/1/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas the Hellenic Republic acceded to that Community on 1 January 1981; Whereas the Additional Protocols to the Agreements concluded between the European Economic Community and the Republic of Austria, the Republic of Finland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation entered into force on 1 January 1981; Whereas the Additional Protocols to the Agreements concluded between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Republic of Austria, the Republic of Finland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, as well as the Additional Protocol to the Agreement concluded between the Member States of the European Coal and Steel Community and the Swiss Confederation are subject to approval of each Contracting Party in accordance with its own procedure; Whereas the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, had decided by Decisions 80/1363/ECSC (1) and 82/42/ECSC (2) to autonomously apply the obligations for 1981 and 1982 respectively deriving from these Additional Protocols; whereas even in 1982 the ratification procedures for these Additional Protocols have not yet been completed by all Member States; Anxious to prolong the autonomous and concomitant application of the tariff reductions on imports and the reductions of other import charges laid down in these Additional Protocols; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. From 1 January until 31 December 1983 the duties applicable in Greece on imports of products covered by the European Coal and Steel Community and originating in Austria, Finland, Norway, Sweden and Switzerland shall be reduced to 60 % of the basic duty or levied at the rate of 60 % of the basic duty. The basic duties referred to shall be those duties actually applied by Greece on 1 July 1980. The charges having equivalent effect to customs duties on imports applied by Greece to imports from the countries mentioned in the preceding paragraph shall be reduced to 60 % of the basic rate or levied at the rate of 60 % of the basic rate. The basic rates referred to shall be those rates actually applied by Greece on 31 December 1980. 2. If, in the course of 1983, Greece suspends or reduces duties or charges having equivalent effect on products imported from the rest of the Community more quickly than under the timetable fixed by the 1979 Accession Treaty, Greece shall also suspend or reduce, to the same level, the duties or charges having equivalent effect on products originating in the countries enumerated in paragraph 1. Article 2 1. The import deposits and cash payments in force in Greece on 31 December 1980 with regard to imports of products originating in the countries enumerated in Article 1 (1) shall be reduced by 25 % as from 1 January 1983. 2. If, in respect of the rest of the Community, Greece reduces, in the course of 1983, the import deposits and cash payments by a higher rate than that set out in paragraph 1, Greece shall make the same reduction with regard to imports originating in the countries enumerated in Article 1 (1). Article 3 The modifications to the origin rules made necessary by the accession of Greece to the European Communities and introduced by the Joint Committees provided for in the Agreements between the European Economic Community and the countries enumerated in Article 1 (1), which come into force on 1 January 1981, shall be applicable to the products to which this Decision refers. Article 4 The Member States shall decide by mutual agreement on any contingent protective measures suggested by one or more Member States or the Commission. Article 5 This Decision shall expire on the entry into force of the Additional Protocols to the Agreements between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the countries enumerated in Article 1 (1), of the other part, and at the latest on 31 December 1983. Article 6 Member States shall adopt all the measures necessary for the implementation of this Decision. Done at Brussels, 30 December 1982. The President O. MOELLER (1) OJ No L 385, 31. 12. 1980, p. 19. (2) OJ No L 20, 28. 1. 1982, p. 33.